Title: To George Washington from Major General William Heath, 24 March 1778
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston Mar. 24, 1778

The Express just going off I have only Time to do myself the honor to acquaint your Excellency that the Warren Frigate commanded by

Captain Hopkins arrived here the last evening, having made a short Cruise after she sailed from Providence, in which she has taken two or three prises, one of which is from Liverpool and has a quantity of Canvas on board, an Article much wanted at this time.
It is reported that British papers are on board one of the prises up to the 8th January last, (but I cannot procure them) in which it is mentioned that 30,000 Men are raising in England to reinforce their Army in America, 8000 of which are Scotch &c. It is rumoured that Genl Amherst is to Command. I have the honor to be Your Excellencys Most Obed. Servt

W. Heath

